Case 5:18-cr-00258-EJD Document 89-2 Filed 07/15/19 Page 1 of 5




                 EXHIBIT B
          Case 5:18-cr-00258-EJD Document 89-2 Filed 07/15/19 Page 2 of 5
                                                                  Office of the Chief Counsel
           U.S. FOOD & DRUG                                       Food and Drug Administration
           ADMINISTRATION
                                                                  10903 New Hampshire Avenue
                                                                  Silver Spring, MD 20993-0002




    July 9, 2019

Via Email

    John C. Bostic                               Jeffrey B. Coopersmith
    Assistant United States Attorney             Davis Wright Tremaine LLP
    john. bostic@usdoj.gov                       jeffcoopersmith@dwt.com

                                                 Kevin M. Downey
                                                 Williams & Connolly LLP
                                                 kdowney@wc.com

          Re:      Document Request - United States v . Elizabeth Holmes & Ramesh
                   Balwani, 18-CR-00258 EJD (N.D. Cal.)

Dear Messrs. Bostic, Coopersmith, and Downey:

Pursuant to the June 28, 2019 Order in the above-captioned action directing the United
States Food and Drug Administration ("FDA") to provide the parties with specific
information regarding the documents it agrees to produce or objects to producing in
response to the document requests made by the Government on behalf of Defendants, FDA
replies as follows.

FDA is, and has been, working diligently to collect, process, review, and ultimately produce
all documents responsive to all six categories requested by the parties. FDA's collection
and review began in response to an earlier subpoena by Defendant Balwani's counsel, Mr.
Coopersmith, in the separate but related matter Securities and Exchange Commission v.
Ramesh "Sunny" Balwani, Civil Action No. 5:18-cv-01603 (N.D. Cal.) (the "SEC matter").
That subpoena requests, among other items, "all documents and communications
referring or relating to Theranos, Holmes, or Balwani" (Balwani SEC RFP No. 1). Because
all six categories of documents requested in the above-captioned matter are subsumed by
the subpoena issued in the SEC matter, FDA has effectively been collecting, processing,
and reviewing documents responsive to the six categories even prior to receiving the
requests by the U.S. Department of Justice ("DOJ'').

To date, in addition to the over 40,000 pages that FDA previously produced to DOJ that
were forwarded to Defendants, see Dkt. No. 67, at 3, FDA has collected over 19,000
documents 1 from more than 45 custodians located in 8 FDA offices, including the Office of

1
  FDA previously stated that it had collected over 62,000 documents in response to the
subpoena in the SEC matter, but then discovered that many of those documents were false
hits containing the word "Holmes" but that were unrelated to Defendant Holmes or
Theranos. New searches were run to exclude the false hits, which account for the new and
lower number of potentially responsive documents.
                                            1
       Case 5:18-cr-00258-EJD Document 89-2 Filed 07/15/19 Page 3 of 5
                                                                   Office of the Chief Counsel
        U.S. FOOD & DRUG                                           Food and Drug Administration
        ADM I NIS T RAT ION
                                                                   10903 New Hampshire Avenue
                                                                   Silver Spring, MD 20993-0002


Legislation, the Office of Media Affairs, the Office of Regulatory Affairs, the Office of the
Chief Counsel, and the following offices in FDA's Center for Devices and Radiological
Health ("CDRH"): the Office of the Center Director; the Office of Communication and
Education; the Office of Surveillance and Biometrics; and the Office of In Vitro Diagnostics
and Radiological Health. Although FDA has no practicable electronic mechanism by which
it can isolate the documents in its present collection that correspond to the six categories
requested in the above-captioned action, 2 to the extent FDA can prioritize documents from
custodians likely to have documents responsive to the six categories, it will do so. For
example, FDA will prioritize documents from its Office of Media Affairs, which is the office
most likely to have documents responsive to Category 1 of Defendants' motion to compel,
which seeks all communications regarding Theranos between the government and the
Wall Street Journal (see Dkt. No. 67).

FDA is committed to continue working cooperatively vvith the parties to provide them non-
privileged documents responsive to the six requested categories in the most efficient
manner possible. To that end, FDA will produce documents responsive to all six categories
and is waiving its deliberative process privilege for Theranos-specific documents.3

FDA will continue to process the documents it has collected and will produce to the parties
in the above-captioned matter all Theranos-related documents, including those responsive
to the six categories requested in this matter, subject to the following limitations, which
were discussed in greater detail in my June 7, 2019 letter to Mr. Bostic (Dkt. No. 79-4):

    1. Most importantly, FDA is prohibited by law from producing to the parties in the
       above-captioned matter documents containing Theranos's trade secret and/or
       confidential commercial information without (1) a waiver from Theranos's assignee
       or (2) a court order directing FDA to produce Theranos's trade secret and
       confidential commercial information to the parties. See 21 U.S.C. § 331(j); 21 U.S.C.
       § 36oj(c); 18 U.S.C. § 1905; 21 C.F.R. § 20.61. In the SEC matter, Theranos's
       assignee recently provided a waiver permitting FDA to produce Theranos's trade
       secret and confidential commercial information in response to the subpoena issued
       by Defendant Balwani and pursuant to the supplemental protective order entered



2
  FDA does not currently have the capability to extract a narrower set of documents from its
current collection and exclude those from further review for the SEC matter. In other words,
were FDA to electronically isolate the documents in its collection that are potentially
responsive to the six categories, FDA would have to review those documents a second time
to respond to Defendant Balwani's subpoena in the SEC case. Accordingly, by proceeding
with its processing, review, and production of its broader collection of Theranos-related
documents, FDA is undertaking the most efficient route toward resolving the parties'
requests in both related matters.
3 FDA has not waived its deliberative process privilege for non-Theranos-specific documents
related to the agency's non-final laboratory developed test ("LDT") policy and draft
guidance, and deliberations regarding the same.
                                          2
       Case 5:18-cr-00258-EJD Document 89-2 Filed 07/15/19 Page 4 of 5
                                                                     Office of the Chief Counsel
        U.S. FOOD & DRUG                                             Food and Drug Administration
        ADMINISTRAT ION                                              10903 New Hampshire Avenue
                                                                     Silver Spring, MD 20993-0002


       in that case. 4 That waiver permits FDA to review documents more quickly because
       it no longer needs to review for, and redact, Theranos' s trade secret and confidential
       commercial information.s Indeed, FDA expects to make a production of Theranos-
       related documents to Defendant Balwani's counsel this week in the SEC matter.
       That production will consist of over 350 documents and 5,500 pages. FDA can
       provide the parties in the above-referenced matter those documents as soon as it
       obtains a waiver from Theranos's assignee or a court order directing FDA to
       produce the documents that it produces to Defendant Balwani's counsel in the SEC
       matter to the parties in the above-captioned action. FDA estimates that it can
       complete its entire production of the documents it has collected in response to the
       subpoena in six months if there is a waiver from Theranos's assignee or a court
       order directing the agency to produce documents to the parties in the above-
       captioned action; that timeframe v\rill be more than twice as long without a waiver
       or court order, because FDA will have to re-review the documents and redact
       Theranos's trade secret and commercial confidential information from them before
       they can be produced to the parties in the above-referenced matter.

    2. FDA intends to redact third-party trade secret and confidential commercial
       information from the responsive documents as required under the law. 21 U.S.C.
       § 331G); 21 U.S.C. § 36oj(c); 18 U.S.C. § 1905; 21 C.F.R. § 20.61.

    3. To the extent a document is privileged or otherwise protected (including but not
       limited to attorney-client communications and attorney work product, personal
       and private information, and information that could be used to identify a
       confidential informant, if any), FDA will redact it or, if it is not segregable, withhold
       it in its entirety, except that it will release the document or a segregable portion of
       it, as applicable, to the extent it is subject to FDA's deliberative process privilege
       waiver.

    4. To the extent a document is available from public media or similar organizations
       (including but not limited to Bulletin Intelligence, GenomeWeb, The Gray Sheet,
       PharmaVOICE, POLITICO Pulse, and Google Alerts) and does not otherwise
       include commentary by FDA employees (such as, for example, an employee
       forwarding a news article and commenting on the article in the body of the email),
       FDA will not produce it, as such items are available to the parties by other, less
       burdensome means.

    5. To the extent FDA identifies a document that it has already produced to DOJ and
       which DOJ has produced to the parties in the above-captioned action, FDA will not
       produce that document again. Of course, given the limitations of FDA's technology,

4 The waiver from Theranos's assignee in the SEC case followed multiple requests to
Defendant Balwani's counsel and counsel to Theranos's assignee over several months and
protracted negotiations regarding a protective order requested by the assignee.
s Of course, FDA still must review for, and redact, third-party trade secret and confidential
commercial information. However, FDA expects that there will be little of that information
among the collected documents.
                                            3
       Case 5:18-cr-00258-EJD Document 89-2 Filed 07/15/19 Page 5 of 5
                                                                    Office of the Chief Counsel
        U.S. FOOD & DRUG                                            Food and Drug Administration
        ADMINISTRATION
                                                                    10903 New Hampshire Avenue
                                                                    Silver Spring, MD 20993-0002


       outlined in our June 7 letter, it is likely that the productions will include duplicates
       of previously-produced documents.

    6. FDA will limit its search for responsive documents to the date range January 1, 2010
       through June 30, 2018, which is the date range for which FDA collected documents
       pursuant to Defendant Balwani's subpoena in the SEC matter. Such timeframe is
       more than reasonable, as it encompasses the timeframe of the single allegation
       related to FDA in the Superseding Indictment (late 2013 through 2014), see Dkt.
       No. 39, at ,i 12(F); it is the date range selected by Defendant Balwani in his subpoena
       for the SEC matter; and it reduces the undue burden on FDA that would result from
       the original, non-time-limited request.

To summarize, FDA is not withholding responsive documents based on a determination
of relevance, and it is not withholding documents that relate specifically to Theranos on
the basis of the deliberative process privilege. It does, however, need to review the
collected documents for responsiveness as well as the other privileges and protections
discussed above.

I trust that this letter conveys the information that the Court directed FDA to provide to
the parties. FDA will continue to work as expeditiously as possible to provide the parties
with the requested material, as set forth above.

Sincerely,

rY\a1v].~-fm1~
Marci B. Norton
Senior Counsel




                                           4
